DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Referring to the arguments filed 4/28/2021:
Referring to the arguments of claims 1, 11, 27, 37 (arguments: page8 line 10 to page 11 line 7):  Refer to the updated rejections below in view of amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 12, 27, 28, 30-35, 37, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0359790 to Ingale et al in view of U.S. Publication No. 20180034525 to Park et al in view of U.S. Publication No. 2018/0083680 to Guo et al (support found in U.S. Provisional Application No. 62/397,638), and in further view of U.S. Publication No. 2011/0080825 to Dimou et al.
	Referring to claim 1, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b a method performed by a wireless device (UE 102) for handling communication of the wireless device in a wireless communication network (100), wherein the wireless device is served by a radio network node (PCell of MeNB 101; UE 102 is served by PCell of MeNB 101), the method comprising:

Receiving (step 2008) configuration data from the radio network node, wherein the configuration data … comprises an indication that indicates a target cell (one of the detected cells of SeNB 103) for the wireless device.  Step 2006: Based on the measurement report from UE 102, PCell of MeNB 101 selects one of the detected cells of SeNB 103 to add and connect to UE 102.  Step 2008: PCell of MeNB 101 sends a RRC Reconfiguration to UE 102 which includes configuration information of the selected cell of SeNB 103, so that UE 102 can connect to the selected cell of SeNB 103.
…
…initiating (steps 2011-2015) a random access procedure associated with at least one target beam (best beam) for the target cell, wherein the at least one target beam is selected based on the 
Ingale et al do not disclose …wherein performing the beam tracking comprises repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.
Park et al disclose in Figure 17 and Sections 0475-0479 wherein eNB sends a CSI measurement window to UE, and then UE repeatedly measures a full activation CSI-RS in an initialized or updated CSI measurement window interval, averages the measurement results, and reports an average value to an eNB.  Park et al also disclose in Sections 0343, 0355, 0376-0383, 0480, and 0488 wherein CSI-RS are measurements are performed on beams.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein performing the beam tracking comprises repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.  One would have been motivated to 
Ingale et al also do not disclose receiving configuration data from the radio network node, wherein the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell and comprises an indication that indicates a target cell for the wireless device.  
Guo et al disclose in Section 0190 “… the UE can be configured to measure a subset of beams sent by a neighbor cell; in this case, B1 corresponds to the number of beams in the subset for the neighbor cell, and the subset can be cell-specific. The UE can be indicated with a subset of beams per neighbor cell UE needs to make a measurement, either in terms of BIs, or in terms of OFDM symbol numbers on which the UE needs to measure RSRPs/RSRQs.”.  The number of beams to measure per neighbor cell is cell-specific, so the number of beams to measure per neighbor cell can be different and the number of beams to measure for one neighbor cell can be more than the number of beams to measure for another neighbor cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving configuration data from the radio network node, wherein the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell and comprises an indication that indicates a target cell for the wireless device.  One would have been motivated to do so so that a different number of beams can be monitored per neighbour cell, thereby making the system more flexible and accommodate different cell conditions.
Ingale et al also do not disclose … determining that the target cell is in the set of detected neighbour cells; and responsive to determining that the target cell is in the set of detected neighbour cells, initiating a random access procedure associated with at least one target beam for the target cell, 
Dimou et al disclose in Figures 3,4,6 handover of UE from serving cell to target cell.  Figure 4: step 150: UE detects a radio link failure.  Step 152: UE detects a number of cells available use by UE (claimed “the set of detected neighbour cells”) for handover and measures received signal strengths of the detected cells.  Step 154: UE determines whether the received signal strength for a predefined cell (claimed “target cell”) among the detected cells is within G dBs from the strongest cell (claimed “…determining that the target cell is in the set of detected neighbour cells…”), wherein the predefined cell is determined by serving cell according to Figure 3 and Section 0018 and serving cell informs UE of the predefined cell.  Step 156: if so, UE selects the predefined cell for first attempting handover (claimed “…determining that the target cell is in the set of detected neighbour cells…”).  Steps 160-162: UE synchronizes with the selected cell, receives a broadcast channel, and makes a random access in the selected cell (claimed “responsive to determining that the target cell is in the set of detected neighbour cells, initiating a random access procedure…”).  Also Figure 6: step 200: a handover is triggered.  Step 202: UE detects a radio link failure.  Step 203: UE synchronizes to the network and measures received signal strengths to detect cells (claimed “set of detected neighbour cells”).  Step 204: UE considers the handover target cell (claimed “target cell”) as a cell predefined for use in handover, wherein the handover target cell is determined by serving cell according to Figure 3 and Section 0018 and serving cell informs UE of the handover target cell.  If the handover target cell is among the detected cells, UE checks whether the handover margin N is above a predefined threshold and whether the TTT value is above a predefined threshold for the predefined cell (claimed “…determining that the target cell is in the set of detected neighbour cells…”).  Step 206: if so, UE checks to see whether the received signal strength for the target cell is among the K strongest detected cells (claimed “determining that the target cell is in the set of detected neighbour cells…”).  Block 208: if so, UE performs random access in the responsive to determining that the target cell is in the set of detected neighbour cells, initiating a random access procedure…”).  Refer to Sections 0018, 0032, 0034, 0040.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … determining that the target cell is in the set of detected neighbour cells; and responsive to determining that the target cell is in the set of detected neighbour cells, initiating a random access procedure associated with at least one target beam for the target cell, wherein the at least one target beam is selected based on the beam tracking performed prior to receiving the indication.  One would have been motivated to do so so that UE is handed off to a target BS that is a neighboring BS of UE, since UE can detect and communicate with neighboring BS’s.  
Referring to claim 27, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b a wireless device (UE 102) for handling communication of the wireless device in a wireless communication network (100), wherein the wireless communication network comprises a radio network node (PCell of MeNB 101) being configured to serve the wireless device (UE 102 is served by PCell of MeNB 101), and wherein the wireless device comprises processing circuitry (processor module 1516) and a memory (memory module 1518), said memory comprising instructions executable by said processing circuitry (memory module 1518 comprises instructions to be executed by processor module 1516 to perform UE 102 functions) whereby said wireless device is operative to:
Perform a beam tracking of one or more beams for a set of detected neighbour cells for tracking one or more best beams of respective neighbour cells based on measured signal strength or measured signal quality, wherein the wireless device is operative to perform the beam tracking by being operatively to … performing measurements on reference signals of the one or more beams for the set of detected neighbour cells … 
Receive configuration data from the radio network node, wherein the configuration data … comprises an indication that indicates a target cell for the wireless device.  

…initiate a random access procedure associated with at least one target beam for the target cell, and wherein the wireless device is operative to select the at least one target beam based on the beam tracking performed prior to receiving the indication.  
Ingale et al do not disclose … wherein the wireless device is operative to perform the beam tracking by being operatively to repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.
Ingale et al also do not disclose receive configuration data from the radio network node, wherein the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell and comprises an indication that indicates a target cell for the wireless device.  
Ingale et al also do not disclose receive an indication from the radio network node, wherein the indication indicates a target cell for the wireless device; determine that the target cell is in the set of detected neighbour cells; and responsive to determining that the target cell is in the set of detected neighbour cells, initiate a random access procedure associated with at least one target beam for the target cell, wherein the at least one target beam is selected based on the beam tracking performed prior to receiving the indication.  Refer to the rejection of claim 1.
Referring to claims 2 and 28, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the at least one target beam for the random access procedure is selected based on the signal strength (BRS_RSRP; Sections 0057 lines 93-100) or quality (BRS_RSRQ; Sections 0057 lines 93-100, Section 0073 lines 44-49) of respective beams.  Step 2004: Using the synchronization signals from cells of SeNB 103, UE 102 searches and detects cells of SeNB 103 and the respective beams of the detected cells of SeNB 103.  Each beam transmits a BRS to UE 102 for UE 102 to use to perform beam signal strength measurements.  UE 102 measures BRS’s of all of the beams of each detected cell of SeNB 103 to obtain 
Referring to claims 4 and 30, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b further comprising: selecting and storing over a DL beam sweeping period the one or more beams for each neighbour cell based on the performed beam tracking.  Step 2003: Pcell of MeNB 101 sends measurement configuration to UE 102 so that UE 102 can detect cells of SeNB 103.  The measurement configuration includes synchronization signal configuration, measurement gap configuration, the length of the DL beam sweeping period, the number of DL fixed beams transmitted during the DL beam sweeping period, etc.  Step 2004 and Figure 4a: “During the DL beam sweeping period (410a, 410b, 410c, etc.), a plurality of DL coverage beams (420a, 420b, 420c,…, 420y, 420z) are transmitted consecutively in time in different directions to provide coverage to UE 102’s in the area covered by sweeping the beams” (Section 0057 lines 12-16); UE 102 detects the synchronization signals and BRS’s 
Ingale et al do not disclose further comprising: selecting and storing over the time interval the one or more beams for each neighbour cell based on the performed beam tracking.  
Park et al disclose in Figure 17 and Sections 0475-0479 wherein eNB sends a CSI measurement window to UE, and then UE repeatedly measures a full activation CSI-RS in an initialized or updated CSI measurement window interval, averages the measurement results, and reports an average value to an eNB.  Park et al also disclose in Sections 0343, 0355, 0376-0383, 0480, and 0488 wherein CSI-RS are measurements are performed on beams.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: selecting and storing over the time interval the one or more beams for each neighbour cell based on the performed beam tracking.  One would have been motivated to do so to perform reference signal measurements repeatedly over a time interval and average the measurements to obtain a better signal strength/quality measurement.
	Referring to claims 5 and 31, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the beam tracking (step 2004) comprises performing a full sweep (claimed “the length of the DL beam sweeping period, the number of DL fixed beams transmitted during the DL beam sweeping period”) of the one or more beams before selecting the one or more beams in each neighbour cell.  Step 2003: Pcell of MeNB 101 sends measurement configuration to UE 102 so that UE 102 can detect cells of SeNB 103.  
Referring to claims 6 and 32, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the random access procedure is associated with the at least one target beam (best beam) by random access channel resources allocated for the at least one target beam.  Steps 2011-2015: UE 102 starts a random access procedure on the PRACH to connect to the selected cell of SeNB 103.  The random access procedure is associated with the best beam of the selected cell of SeNB 103 that UE determined in step 2004, during which UE 102 performed beam tracking and measured BRS_RSRP/BRS_RSRQ of all of the beams of each detected cell of SeNB 103 to determine the best beam of each detected cell of SeNB 103.  Since the random access procedure on the PRACH is associated with the best beam of the selected cell, 
Referring to claims 7 and 33, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the beam tracking comprises obtaining additional information (best DL beam index and DL pathloss calculated from the BRS_RSRP), wherein the additional information is used to perform the random access procedure (for selection of a random access preamble and preamble transmission power).  “Based on the determined best DL beam index UE selects the random access preamble.… At step 2012, UE (102) transmits the selected random preamble on the first PRACH opportunity within the preamble repetition period or UL beam sweeping period.  In an embodiment of the present disclosure, the preamble transmission power is set according to the estimate of the DL pathloss calculated from the received power measurement e.g. BRS_RSRP on best DL beam determined.” (Section 0044 lines 0145-0158).  So: in step 2004 (claimed “beam tracking”), UE 102 measures the BRS_RSRP of all of the beams of a cell of SeNB 103 and determines a best beam identified by a best DL beam index (claimed “additional information”) and calculates a DL pathloss from the BRS_RSRP (claimed “additional information”).  UE 102 then uses the best DL beam index to select a random access preamble and uses the DL pathloss to select a preamble transmission power.  Steps 2011-2015: UE then transmits the selected random access preamble at the selected preamble transmission power to perform the random access procedure.  Refer to Sections 0040-0044, 0057-0058, 0065, 0072-0110.
Referring to claims 8 and 34, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b (specifically Figure 13, Section 0072) wherein an occurrence of a mobility event triggers the wireless device to initiate the beam tracking.  UE 102 is initially connected to PCell#1 of MeNB#1 and SCell#1 of SeNB#1 at point 1302.  At point 1303, UE 102 moves away from SCell#1 of SeNB#1 (claimed “mobility event”), which triggers UE 102 to measure the BRS’s of all of the beams transmitted by SCell#1, SCell#2, SCell#3, SCell#4, and then determine the best beam of SCell#1, SCell#2, SCell#3, SCell#4 based on the 
Referring to claims 9 and 35, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b further comprising: wherein the configuration data indicates that the wireless device is to perform (step 2004) the beam tracking of one or more beams for the set of detected neighbour cells (detected cells of SeNB 103) and upon reception (step 2008) of the indication, to initiate (steps 2011-2015) the random access procedure associated with at least one target beam (best beam) for the target cell (one of the detected cells of SeNB 103), wherein the at least one target beam is selected based on a performed beam tracking prior to receiving the indication.  Step 2003: Pcell of MeNB 101 sends measurement configuration to UE 102 so that UE 102 can detect cells of SeNB 103.  The measurement configuration includes synchronization signal configuration, measurement gap configuration, etc.  Step 2004:  Using the synchronization signals from cells of SeNB 103, UE 102 searches and detects cells of SeNB 103, each identified by a cell id, and the respective beams of the detected cells of SeNB 103, each identified by a beam index.  Each beam transmits a BRS to UE 102 for UE 102 to use to perform beam signal strength measurements.  UE 102 measures BRS’s of all of the beams of each detected cell of SeNB 103 to obtain the BRS_RSRP/BRS_RSRQ of the beams, and then determines the best beam of each detected cell of SeNB 103 based on the measurements.  Step 2005: UE 102 sends a measurement report to PCell of MeNB 101 which includes the BRS_RSRP/BRS_RSRQ of all of the beams of each detected cell of SeNB 103 and the corresponding DL beam index of that cell where the BRS measurement is largest indicating 
Referring to claim 11, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b a method performed by a radio network node (Pcell of MeNB 101) for handling communication of a wireless device (UE 102) in a wireless communication network, wherein the radio network node serves the wireless device (UE 102 is served by PCell of MeNB 101), the method comprising:
Transmitting (step 2003) configuration data (measurement configuration) to the wireless device, wherein the configuration data indicates that the wireless device is to perform (step 2004) beam tracking of one or more best beams for a set of detected neighbour cells (detected cells of SeNB 103) and upon reception (step 2008) of an indication …, to initiate (steps 2011-2015) a random access 
Ingale do not disclose … wherein the wireless device is to perform the beam tracking by repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.
Park et al disclose in Figure 17 and Sections 0475-0479 wherein eNB sends a CSI measurement window to UE, and then UE repeatedly measures a full activation CSI-RS in an initialized or updated CSI measurement window interval, averages the measurement results, and reports an average value to an eNB.  Park et al also disclose in Sections 0343, 0355, 0376-0383, 0480, and 0488 wherein CSI-RS are measurements are performed on beams.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein performing the beam tracking comprises repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.  One would have been motivated to do so to perform reference signal measurements repeatedly over a time interval and average the measurements to obtain a better signal strength/quality measurement.
Ingale et al also do not disclose … the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell. 
1 corresponds to the number of beams in the subset for the neighbor cell, and the subset can be cell-specific. The UE can be indicated with a subset of beams per neighbor cell UE needs to make a measurement, either in terms of BIs, or in terms of OFDM symbol numbers on which the UE needs to measure RSRPs/RSRQs.”.  The number of beams to measure per neighbor cell is cell-specific, so the number of beams to measure per neighbor cell can be different and the number of beams to measure for one neighbor cell can be more than the number of beams to measure for another neighbor cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell.  One would have been motivated to do so so that a different number of beams can be monitored per neighbour cell, thereby making the system more flexible and accommodate different cell conditions.
Ingale et al also do not disclose transmitting configuration data to the wireless device, wherein the configuration data indicates that the wireless device is to perform beam tracking of one or more best beams for a set of detected neighbour cells and upon reception of an indication and responsive to determining that a target cell is in the set of detected neighbour cells, to initiate a random access procedure associated with at least one target beam for the target cell, wherein the at least one target beam is selected based on a performed beam tracking prior to receiving the indication, wherein the indication indicates the target cell for the wireless device.
Dimou et al disclose in Figures 3,4,6 handover of UE from serving cell to target cell.  Figure 4: step 150: UE detects a radio link failure.  Step 152: UE detects a number of cells available use by UE (claimed “the set of detected neighbour cells”) for handover and measures received signal strengths of the detected cells.  Step 154: UE determines whether the received signal strength for a predefined cell (claimed “target cell”) among the detected cells is within G dBs from the strongest cell (claimed determining that a target cell is in the set of detected neighbour cells…”), wherein the predefined cell is determined by serving cell according to Figure 3 and Section 0018 and serving cell informs UE of the predefined cell.  Step 156: if so, UE selects the predefined cell for first attempting handover (claimed “…determining that a target cell is in the set of detected neighbour cells…”).  Steps 160-162: UE synchronizes with the selected cell, receives a broadcast channel, and makes a random access in the selected cell (claimed “responsive to determining that a target cell is in the set of detected neighbour cells, to initiate a random access procedure…”).  Also Figure 6: step 200: a handover is triggered.  Step 202: UE detects a radio link failure.  Step 203: UE synchronizes to the network and measures received signal strengths to detect cells (claimed “set of detected neighbour cells”).  Step 204: UE considers the handover target cell (claimed “target cell”) as a cell predefined for use in handover, wherein the handover target cell is determined by serving cell according to Figure 3 and Section 0018 and serving cell informs UE of the handover target cell.  If the handover target cell is among the detected cells, UE checks whether the handover margin N is above a predefined threshold and whether the TTT value is above a predefined threshold for the predefined cell (claimed “determining that a target cell is in the set of detected neighbour cells…”).  Step 206: if so, UE checks to see whether the received signal strength for the target cell is among the K strongest detected cells (claimed “determining that a target cell is in the set of detected neighbour cells…”).  Block 208: if so, UE performs random access in the target cell for handover (claimed “responsive to determining that a target cell is in the set of detected neighbour cells, to initiate a random access procedure…”).  Refer to Sections 0018, 0032, 0034, 0040.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting configuration data to the wireless device, wherein the configuration data indicates that the wireless device is to perform beam tracking of one or more best beams for a set of detected neighbour cells and upon reception of an indication and responsive to determining that a target cell is in the set of detected neighbour cells, to initiate a random access procedure associated with 
Referring to claim 37, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b a radio network node (PCell of MeNB) for handling communication of a wireless device (UE 102) in a wireless communication network, wherein the radio network node comprises processing circuitry (processor module 1506) and a memory (memory module 1508), said memory comprising instructions executable by said processing circuitry (memory module 1508 comprises instructions to be executed by processor module 1506 to perform PCell of MeNB 101 functions) whereby said radio network node is operative to serve the wireless device (UE 102 is served by PCell of MeNB) 101), and to:
Transmit configuration data to the wireless device, wherein the configuration data indicates that the wireless device is to perform beam tracking of one or more beams for a set of detected neighbour cells and to, upon reception of an indication …, initiate a random access procedure associated with at least one target beam for the target cell, wherein the wireless device is to perform the beam tracking by  … performing measurements on reference signals of the one or more beams for the set of detected neighbour cells …, wherein the at least one target beam is selected based on a performed beam tracking prior to receiving the indication, and wherein the indication indicates the target cell for the wireless device.  
Ingale et al do not disclose … wherein the wireless device is to perform the beam tracking by repeatedly performing measurements on reference signals of the one or more beams for the set of detected neighbour cells over a time interval.
Ingale et al also do not disclose … the configuration data defines the wireless device to monitor more beams of one neighbour cell than for another neighbour cell. 
 and responsive to determining that a target cell is in the set of detected neighbour cells, to initiate a random access procedure associated with at least one target beam for the target cell, wherein the at least one target beam is selected based on a performed beam tracking prior to receiving the indication, wherein the indication indicates the target cell for the wireless device.  Refer to the rejection of claim 11.
Referring to claims 12 and 38, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the configuration data comprises one or more filter parameters for measurements of the beam tracking.  Step 2003: Pcell of MeNB 101 sends measurement configuration to UE 102 so that UE 102 can detect cells of SeNB 103.  The measurement configuration includes synchronization signal configuration, measurement gap configuration, etc.  Step 2004:  Using the synchronization signals from cells of SeNB 103 and the measurement configuration, UE 102 searches and detects cells of SeNB 103 and the respective beams of the detected cells of SeNB 103.  Each beam transmits a BRS to UE 102 for UE 102 to use to perform beam signal strength measurements.  UE 102 measures BRS’s of all of the beams of each detected cell of SeNB 103 to obtain the BRS_RSRP/BRS_RSRQ of the beams, and then determines the best beam of each detected cell of SeNB 103 based on the measurements.  Refer to Sections 0040-0044, 0057-0058, 0065, 0072-0110.  Section 0044 lines 27-37: “The measurement configuration 2003 includes at least measurement object corresponding to the frequency, the synchronization signal configuration for that frequency, measurement gap configuration, etc.  In an embodiment of the present disclosure, the synchronization signal configuration includes at least the synchronization signal period, the length of the DL beam sweeping period, the synchronization signal cycle, the bandwidth of the synchronization signal and the number of DL fixed beams transmitted during the DL beam sweeping period.” (claimed “filter parameters for measurements of the beam tracking”).  The claim does not specifically define 
Referring to claims 39-42, Ingale et al disclose in Figures 1, 2, 4a, 4b, 8, 13-15b wherein the indication (step 2008) comprises a handover command (RRC Reconfiguration).  Step 2006: Based on the measurement report from UE 102, PCell of MeNB 101 selects one of the detected cells of SeNB 103 to add and connect to UE 102.  Step 2008: PCell of MeNB 101 sends a RRC Reconfiguration to UE 102 which includes configuration information of the selected cell of SeNB 103, so that UE 102 can connect to the selected cell of SeNB 103.  Although Ingale et al do not specifically claimed a “handover command”, the RRC Reconfiguration in step 2008 reads on the claimed “handover command” since UE 102 will be handed over from MeNB 101 to SeNB 103, wherein UE 102 can perform DL/UL data transfer with SeNB 103.  Also in Figure 13: UE 102 is initially connected to PCell#1 of MeNB#1 and SCell#1 of SeNB#1 at point 1302.  At point 1303, UE 102 moves away from SCell#1 of SeNB#1, which triggers UE 102 to measure the BRS’s of all of the beams transmitted by SCell#1, SCell#2, SCell#3, SCell#4, and then determine the best beam of SCell#1, SCell#2, SCell#3, SCell#4 based on the measurements.  UE 102 determines that a beam of SCell#2 of SeNB#2 is the best and then is handed over from SCell#1 of SeNB#1 to SCell#2 of SeNB#2.  Similarly: at point 1305, UE 102 moves away from SCell#2 of SeNB#2, performs beam tracking, and is handed over from SCell#2 of SeNB#2 to SCell#3 of SeNB#3, and at point 1306, UE 102 moves away from SCell#3 of SeNB#3, performs beam tracking, and is handed over from SCell#3 of SeNB#3 to SCell#4 of SeNB#4.  Refer to Sections 0072, 0102, 0109 (handover).  Refer also to Sections 0040-0044, 0057-0058, 0065, 0072-0110.

Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0359790 to Ingale et al in view of U.S. Publication No. 20180034525 to Park et al in view of U.S. Publication No. 2018/0083680 to Guo et al (support found in U.S. Provisional Application No. 62/397,638) in view of U.S. Publication No. 2011/0080825 to Dimou et al, and in further view of U.S. Publication No. 2018/0192347 to Shaheen (support found in Provisional Application No. 62/442,868).
Ingale et al do not disclose wherein the at least one target beam is selected further based on a list of allowed beams for the target cell for the wireless device.
Shaheen discloses in Figure 1 a UE 102 that receives a HO command.  In alternatives 3 and 5, the HO command contains a cell identity and a list of allowed beams.  Upon receiving the HO command, UE 102 selects a beam with correct cell identity and an allowed beam identify from the list of allowed beams, and then makes a random access.  Refer to Table 1 and Sections 0063, 0065.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one target beam is selected further based on a list of allowed beams for the target cell for the wireless device.  One would have been motivated to do so so that UE only selects allowed target beams.
Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0359790 to Ingale et al in view of U.S. Publication No. 20180034525 to Park et al in view of U.S. Publication No. 2018/0083680 to Guo et al (support found in U.S. Provisional Application No. 62/397,638) in view of U.S. Publication No. 2011/0080825 to Dimou et al, and in further view of U.S. Publication No. 2018/0006770 to Guo et al (Guo et al ‘770; support found in Provisional Application No. 62/357,719).
Ingale et al do not disclose wherein measurements of the beam tracking is performed at a different time scale compared to measurements used for RRM purposes, wherein the measurements are snapshots closer in time to one another than the measurements used for the RRM purposes.
wherein measurements of the beam tracking is performed at a different time scale compared to measurements used for RRM purposes, wherein the measurements are snapshots closer in time to one another than the measurements used for the RRM purposes.  One would have been motivated to do so so “Since the available beams may be dynamically changed due to UE's intra-cell mobility, the proper periodicity should be decided accordingly” (Section 0051 lines 20-23); beams need to be changed at a faster rate than RRM measurements to accommodate fast UE mobility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180192432 to Tenny et al disclose in Figures 1-9 a method of generating, by a serving cell of a UE, a bitmap that indicates timing of measurement gaps for reference signals transmitted by the serving cell and at least one neighbor cell of the serving cell in beamformed and beam swept beams, and transmitting the bitmap to the UE in a configuration message.  Refer to Sections 0034-0064.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 12, 2021